Citation Nr: 0532935	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low back strain, prior to August 6, 2002.

2.  Entitlement to an evaluation in excess of 20 percent for 
low back strain, from August 6, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from January 1974 to December 
1977.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board denied these claims in a decision issued in January 
2005.  Thereafter, the Board determined that such decision 
should not have been issued before affording the veteran a 
hearing before the Board.  The Board thus vacated its January 
2005 decision in a Vacatur issued in May 2005.  Thereafter, 
during the same month, the veteran testified before the Board 
at a video conference hearing.

The Board now REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims that he is entitled to an increased 
evaluation for his service-connected low back disability.  
Additional action is necessary before the Board can decide 
this claim.

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  The VCAA and its implementing regulations are 
applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the assistance provisions of the VCAA; 
therefore, to proceed in adjudicating the claims on appeal 
would prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

For instance, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination of the veteran's back is necessary.  

The RO afforded the veteran VA examinations in August 2001 
and April 2004, but the report of these examinations are 
inadequate for rating purposes.  This is so because, during a 
video conference hearing held in May 2005, the veteran's 
representative indicated that the veteran's low back 
disability had worsened since his April 2004 VA examination 
and affects his employability.  The record does not include 
an opinion addressing the current level of impairment, 
including occupational, caused by the veteran's low back 
disability.  

In addition, during the hearing, the veteran's representative 
indicated that there were outstanding records that were 
pertinent to his appeal and had not yet been obtained.  He 
identified the source of such records as VA's South Texas 
Health Care System.  The representative also indicated that 
the veteran recently underwent magnetic resonance imaging 
(MRI) of his spine, and that the report of that procedure was 
not in the claims file.  On remand, VA should obtain all 
outstanding treatment records and reports of testing that are 
pertinent to this appeal.  

This appeal is REMANDED for the following action:

1.  AMC should contact the veteran and 
request him to provide the complete 
names, addresses and dates of treatment 
of all health care providers, VA and non-
VA, who have evaluated his spine and 
whose records are not already in the 
claims file.  AMC should specifically 
seek information regarding his recent 
treatment at the VA and MRI.

2.  After securing any necessary 
authorization for the release of the 
veteran's treatment records, AMC should 
request, obtain and associate with the 
claims file the actual clinical records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers, including the 
facility where the veteran recently 
underwent the MRI of his spine.  

3.  AMC should arrange for the veteran to 
undergo VA orthopedic and neurological 
examinations.  The RO should forward the 
claims file to the examiners for review 
of all pertinent documents therein and 
ask the examiners to confirm in their 
written reports that they conducted such 
a review.  Following thorough 
evaluations, during which all indicated 
tests are performed, the examiners 
should:

a) diagnose any low back disorder 
shown to exist;

b) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's low 
back disability, including the 
degrees of lost active and passive 
spine flexion and extension; 

c) specifically indicate whether the 
veteran has ankylosis of the lumbar 
spine, and if so, describe the 
nature of that ankylosis; 

d) consider whether the veteran's 
back disability causes functional 
loss due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups 
due to weakened movement, excess 
fatigability, incoordination, or 
pain on use (expressed in terms of 
degrees of additional motion 
limitation beyond that which is 
observed clinically); 

e) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

f) identify any evidence of 
neuropathy or other nerve 
involvement due to the low back 
disability, to include reflex 
changes and/or muscle spasm; 

g) if appropriate, identify any 
functional impairment of the lower 
extremities due to disc disease, and 
assess the frequency and duration of 
any attacks of such disease, to 
specifically include an assessment 
of any incapacitating episodes of 
disc disease necessitating bed rest 
prescribed by a physician during a 
12-month period; 

h) describe the impact of the 
veteran's low back disability on his 
daily activities and employability; 
and 

i) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  AMC should then readjudicate the 
veteran's claims based on a consideration 
of all of the evidence of record.  If 
either benefit sought on appeal is not 
granted to the veteran's satisfaction, AMC 
should provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


